DETAILED ACTION
Application 16/624319, “METHOD FOR MANUFACTURING POSITIVE ELECTRODE ACTIVE MATERIAL, AND SECONDARY BATTERY”, is the national stage entry of a PCT application filed on 6/14/18, and claims priority from a foreign application filed on 6/27/17. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 7/27/21.  


Response to Arguments
Applicant’s arguments filed on 7/27/21 have been fully considered, but are not persuasive.  Applicant presents the following arguments.
Fujiki discloses firing conditions of 800 or 900 C at 0.5 to 8 hrs, but Kumar teaches that fluorine incorporation is reduced or eliminated in higher temperature processes due to volatility of LiF at high reaction temperatures and thus teaches a preferred heating range of about 450 to about 750 C.  Applicant argues that “the conclusion [of the Office] that the temperature range of Kumar overlaps that of Fujiki” is not supported by the teaching of Kumar.    Applicant expressly points out that the Examiner has misinterpreted the argument by characterizing the argument as one that Kumar teaches away from or is mutually exclusive with Fujiki, regarding the temperature of heating.  In response, the Office accepts that applicant is not intending to make a “teaching away” type argument against a about 750 °C”.  However, even if 800 C and “about 750 °C” do not literally overlap, for the purposes of determining obviousness of the claimed invention in view of the combination of Fujiki and Kumar, the ranges are close enough so as to make the claimed invention obvious, since no teaching of substantial difference between 800 C and “about 750 C” exists on the record.  
Moreover, since applicant is not arguing that Kumar teaches away from the teachings of the primary reference Fujiki, the range of Kumar is not deemed to be particularly pertinent to the prima facie case of obviousness which relies on Fujiki to teach or render obvious the claimed steps of heating at “higher than or equal to 900 C for longer than or equal to 2 hours” or “heating at higher than or equal to 600 C and lower than or equal to 950 C for longer than or equal to 3 hours”.  

Applicant further argues that since Kumar paragraph [0036] cites Luo in teaching that fluorine incorporation is reduced or eliminated at high temperature, the teaching of Luo that temperatures above 800 C provide undesirable fluorine incorporation is definitive on an undesirable temperature range.  In response, Kumar paragraph [0036] expressly challenges this finding by stating that “adjustment of the reaction conditions should provide for some fluorine doping through the high temperature process”, thereby suggesting that the temperature 

The Office finds that neither of Fujiki and Kumar expressly disclose the claimed feature “wherein a molar ratio of the lithium fluoride (LiF) and the magnesium fluoride (MgF2) is LiF : MgF2 = x : 1 (0.1 ≤ x ≤ 0.5)”, but nevertheless finds the limitation to be prima facie obvious because it has been held that “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” as described in MPEP 2144.05 IIA.  However, MPEP 2144.05 IIB clarifies that “there bust me an articulated rationale supporting the rejection…  The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range”.  Thus, the prima facie case of obvious against molar ratio, based only on Fujiki and Kumar, is improper.  In response, the parameter in question, relative amount of LiF and MgF2, merely embodies changing the relative amount of these constituents.  As described in MPEP 2144.05 IIA “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”.  Thus, claims which simply differentiate applicant’s invention from that of the prior art by recitation of concentration do not render the invention nonobvious, absent a consideration of why the particular concentration is critical.  The motivation, or rationale, is provided by the normal desire of scientists to experiment with constituent concentration, which is not deemed to be a deviation from the general conditions set forth by the prior art.  In this case, no persuasive argument of criticality is presented to support the argument of nonobviousness based on concentration.  Accordingly, the argument is not found persuasive.  	It is noted that the guidance set forth in MPEP 2144.05 IIA is specific to obviousness of concentration [and temperature], whereas the guidance of MPEP 2144.05 IIB is generic and does not refer specifically to findings of obviousness in spite of omission of a teaching of the claimed concentration.  

Nagayama does not render the claimed feature “wherein a molar ratio of the lithium fluoride (LiF) and the magnesium fluoride (MgF2) is LiF : MgF2 = x : 1 (0.1 ≤ x ≤ 0.5)” obvious at least because Nagayama does not describe or suggest the use of LiF as a source of fluoride.  In response, the previously cited references Fujiki and/or Kumar are relied on to teach LiF and MgF2 as sources of lithium, magnesium and fluorine, thus Nagayama is not required to repeat this teaching.  The previously cited references Fujiki and/or Kumar are noted to be absent as to an express teaching of a preferred ratio for using the LiF and MgF2, accordingly, Nagayama may be useful to support a prima facie case of 2.  Although Nagayama does not teach these specific sources, Nagayama does teach mixing a “lithium source” and a “magnesium source” so as to provide excess lithium and magnesium at 0.01 and 0.05 mole percent, respectively (e.g. Table 2) for various benefits discussed in paragraphs [0027-0032].  Thus, Nagayama does successfully cure a deficiency of Fujiki and Kumar by providing a teaching or suggestion pertinent to selection of an appropriate ratio for Mg and Li additive.  Since LiF and MgF2, contain lithium and magnesium in one mole per molecule, the teaching of 0.01 and 0.05 mole percent excess for lithium and magnesium, respectively, directly translates to, or at least obviously suggests, a LiF:MgF2 ratio of 0.2:1, which lies within the claimed range.  

The Response to Arguments of the 1/27/21 Final Rejection, in response to Applicant’s arguments filed on 1/14/21, are pertinent to the arguments as addressed above.  For convenience of record, the previously mailed response to arguments of the 1/27/21 Final Rejection is copied below.
Kumar paragraphs [0078, 0036, 0076] describe combining LiF and subsequently heating the mixture at only 450 to 750 °C due to the volatility of LiF, which lies below the claimed temperature range, therefore, a skilled artisan would not modify the mixed source of Fujiki to include LiF and fire at the high temperatures of Fujiki.  
In response, Kumar paragraphs [0036] and [0076] generally teach that LiF is volatile and may have decreased dopant incorporation at “high it would seem that reasonable adjustment of the reaction conditions should provide for some fluorine doping through the high temperature process”, suggesting that high temperature processing is in some conditions suitable.  Furthermore, paragraph [0035] indicates that “there is conflicting information in the literature regarding fluoride doping”, indicating that the matter is not considered settled but is instead left for a skilled artisan to evaluate.  Therefore, Kumar does not teach away from any specific temperature value or range and further teaches that adjustment of conditions can facilitate effective doping process even at “high temperatures”.  
Additionally, it is noted that paragraph [0078] teaches that a mixture including LiF “can be heated to a temperature from about 450 °C to about 750 °C”.  However, this numerical teaching i) does not introduce a required range, but instead only introduces a preferred range by use of the “can be” language, and ii) overlaps the range suggested by Fujiki at least because 800 °C as in Fujiki Example 2 is not clearly distinguishable from the ambiguous limit “about 750 °C” as in Kumar paragraph [0078].  
Accordingly, the teachings of Fujiki are not found to teach away from or be mutually exclusive with the teachings of Kumar on heat treatment temperature or with the claimed invention. 

A skilled artisan in the art would have understood that the lack of disclosure regarding impurities in the raw materials of Fujiki does not establish 
In response, the arguments of counsel does not take the place of evidence in the record (MPEP 716.01 (c) II).  In this case, there is no evidence tending to show that the materials of Fujiki would include impurities, or more particularly would include an amount of impurity so as to deviate from the claimed invention. The relied on sections of the published application describe desirable effects associated with purer materials, but do not provide evidence tending to show that the embodiments of Fujiki and/or the combined embodiments described in the art rejections would fail to possess the claimed purity.  

Fujiki Example 5 discloses a fluorine to magnesium ratio lying within the claimed range; however, the Fujiki-Kumar combination proposed by the Office would add additional LiF in view of Kumar.  Thus, the combined embodiment would not possess a fluorine to magnesium ratio lying within the claimed range.  
In response, Kumar is not relied on to teach a desirable concentration of the included constituents, but is instead relied on to teach the use of LiF dopant and MgF2 dopant in order to add the lithium, magnesium and fluorine.  The means for adding the lithium, magnesium and fluoride dopant does not directly affect or imply a specific concentration which may be achieved.

Regarding claims 35 and 36, the Office cites MPEP 2144.05 IIA which states, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”  However, neither of Fujiki and Kumar describe a molar ratio of LiF to MgF2.  It follows that the Fujii-Kumar combination does not encompass the claimed range and MPEP 2144.05 IIA is not applicable.  
In response, MPEP 2144.05 IIA in relevant part [emphasis added] states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.")
In consideration of this section, “differences in concentration” implies a distinction between the concentration of the prior art and that of a claimed invention, and does NOT rely on overlapping ranges as does MPEP 2144.05 I.  To that point, the In re Aller example demonstrates a case wherein the value of concentration disclosed by the prior art did not lie within the claimed range, but the claim was nevertheless held to be prima facie obvious.  In the case of the instant invention, absent a showing of criticality, the LiF:MgF2 ratio merely 

Further regarding claims 35 and 36, the Office relies on Nagamaya to strengthen the prima facie case of obviousness by teaching or suggesting “a desirable ratio of excess Li to Mg being 0.2 to 1”; however, the embodiments of Nagayama relied on by the Office describe a lithium amount in the final product, not a molar ratio of LiF to MgF2 in a reactant mixture.  Moreover, the Office refers to a ratio of “excess” Li to Mg, not a general ratio of Li to Mg which would be 1.01/0.05 lying outside the claimed range.  
In response, the combined embodiment rejection proposes to add LiF and MgF2 as dopants to modify the concentration of Li, Mg and F from that of a previously formed composite oxide, LiCoO2.  Accordingly, any deviation from the simple lithium cobalt oxide* LiCoO2 is achieved by adding of the dopant thereto.  Comparing simple LiCoO2 to a Nagayama composition, e.g. Li1.01Co0.945Mg0.05Al0.005O2 at Nagayama Example 1, indicates that the Nagayama concentration has an excess lithium amount of 1.01 – 1.00 = 0.01, and an excess magnesium amount of 0.05 – 0.00 = 0.05.  Supplying this excess lithium and excess magnesium by use of dopants means that 0.01 parts of dopant lithium is required, while 0.05 parts of dopant magnesium is required.  It follows to use a LiF:MgF2 dopant ratio of 0.01:0.05, meaning 0.2:1 [or x=0.2 in the notation of claim 35].  Accordingly the prima facie case of obviousness is strengthened by including the teaching of Nagayama which describes specific 2 dopants in a 0.2:1 ratio.
*Note that applicant’s published application refers to LiCoO2 as “simple lithium cobalt oxide at paragraph [0147] and Figure 4.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 32, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fujiki (US 2013/0052534) and Kumar (US 2010/0086854). 
Regarding claims 30, 32, 34, Fujiki teaches a method for manufacturing a positive electrode active material for a lithium-ion battery (abstract, paragraph [0010]) comprising steps of:
providing a ‘mixed source’ which includes a fluorine source and a magnesium source (“MgF2” at Table 1 Example 5 functions as a fluorine source and a magnesium source), 
providing a composite oxide containing lithium, a transition metal, and oxygen (“LiCoO2” at Table 1 Example 5 is a composite oxide containing lithium, a transition metal, and oxygen),
 (“the raw material powder is mixed and weighed”, paragraph [0076]), and
heating the second mixture performed at 900 °C for 2 hours (Table 1 Example 5 teaches heat treatment of 900 °C for 2 hrs),
wherein in the composite oxide, concentrations of elements other than the lithium, the transition metal, and the oxygen are less than or equal to 5,000 ppm wt when analysis is performed by a glow discharge mass spectroscopy (Example 5 does not suggest the presence of any elements other than lithium, cobalt and oxygen in the LiCoO2 composite oxide),
wherein a proportion of fluorine to magnesium in the ‘mixed source’ is higher than or equal to 2 and less than or equal to 3.9 as a molar ratio (“MgF2” of Table 1 Example 5 provides a fluorine to magnesium ratio of 2), and
wherein an atomic ratio of the transition metal (TM) in the composite oxide included in the second mixture to magnesium (MgMix1) included in the first mixture is TM : MgMix1 = 1 : y (0.0005 ≤ y ≤ 0.03) (Table 1 Example 5 teaches Co:Mg = 100:1).

Fujiki does not appear to teach wherein the ‘mixed source’ includes a lithium source, and specifically is “a first mixture [attained] by mixing a lithium source, a fluorine source, and a magnesium source”, as claimed.
In the battery art, Kumar teaches that it is desirable for a LiMO2 type positive electrode material to be made higher in lithium by doping (paragraph [0031]).  Kumar further teaches that LiF may be added to an oxide composition as a dopant in order to provide additional lithium and additional fluorine (paragraphs [0078]). Kumar further 2 dopant (paragraph [0077]). 
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the teaching of Fujiki by adding LiF in addition to MgF2 as co-dopants for the benefit of raising lithium concentration and providing all of lithium, magnesium and fluorine through the doping process as taught by Kumar.  Moreover, it would have been obvious to provide as the mixed source, a mixture of LiF and MgF2 for the benefit of simplifying the process, instead of requiring separate steps for doping with LiF and doping with MgF2.  It is noted that the selection of any order of mixing ingredients is prima facie obvious, absent a showing of criticality associated with the order (MPEP 2144.04 IVC).  

Further regarding claims 35 and 37 [rejected below], heating the second mixture performed at higher than or equal to 600° C and lower than or equal to 950 °C and for longer than or equal to 3 hours is obvious over the disclosure of Fujiki. 
Table 1 Example 5 teaches heat treatment of 900 °C for 2 hrs, teaching the required temperature, while Example 2 teaches heating at 4 hrs instead of 2 hrs, thereby teaching within the claimed time range.  To elaborate, Example 2 couples the increased heating time (4 hrs) with a decreased firing temperature (800 °C), indicating that the temperature/time recipe is subject to experimentation.  Paragraph [0076] further teaches controlling firing temperature and time in order to control absorption edge energies.  


Further regarding claims 32 and 34 and 37, together Fujiki and Kumar teach the first mixture being comprised of two compounds, which are LiF and MgF2, as previously described.  

Claims 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fujiki (US 2013/0052534), Kumar (US 2010/0086854) and Nagayama (US 2004/0142241). 
Regarding claims 35-37, Fujiki and Kumar remain as applied to claims 30, 32 or 34, and teaches a method of manufacturing a positive electrode active material including the use of LiF and MgF2 to provide excess lithium and magnesium to the formed positive electrode active material as previously described, but does not appear to teach wherein a molar ratio of the lithium fluoride (LiF) and the magnesium fluoride (MgF2) is LiF : MgF2 = x : 1 (0.1 ≤ x ≤ 0.5).
However, it has been held that generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 IIA).  In this case, no criticality is demonstrated to be associated with the claimed LiF to MgF2 
Additionally, in the battery art, Nagayama teaches that it is desirable to configure a positive electrode active material to include excess lithium and excess magnesium, for the benefit of inhibiting oxygen deficiency, inhibiting undesired sintering of particles, optimizing/controlling baking temperature, controlling crystallinity or structural stability, and/or maintaining desirable capacity of the active material (paragraphs [0027-0032]).  Nagayama further teaches a desirable ratio of excess Li to Mg being 0.2:1 (e.g. see various embodiment which include Li1.01 and  Mg0.05 at page 4).
It would also have been obvious to a person having ordinary skill in the art at the time of invention to provide the lithium fluoride (LiF) and the magnesium fluoride (MgF2) at a LiF : MgF2 ratio of 0.1:1 to 0.5:1, as claimed, for the benefit of providing a desirable positive electrode active material possessing at least some of the benefits taught by Nagayama to be associated with a Li:Mg ratio of 0.2:1, which lies within the claimed range.  


Claims 38, 39, 46, 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fujiki (US 2013/0052534), Kumar (US 2010/0086854) and Kweon (US 2002/0110736). 
Claims 40-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fujiki (US 2013/0052534), Kumar (US 2010/0086854), Nagayama (US 2004/0142241) and Kweon (US 2002/0110736). 
Regarding claims 38-47, the cited art remains as applied to claims 30, 32, 34, 35, 36 or 37.  As previously described, Fujiki in view of Kumar teaches a method of making a positive electrode material comprising a step of mixing lithium fluoride and magnesium fluoride, but does appear to teach wherein the mixing of these constituents is carried out by a wet method using a solvent such as acetone.  
In the battery art, Kweon teaches that in order to facilitate reaction between lithium sources and metal sources, a solvent such as added to the mixture (paragraph [0058]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to perform the step of mixing the lithium source LiF and the magnesium source MgF2 by a wet method using acetone as a solvent, for the benefit of facilitating reaction between the constituents as taught by Kweon.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723